COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-05-099-CV
  
  
MCCLAIRY 
JACKSON                                                            APPELLANT
  
V.
  
FRANK 
HOKE, R. WATHEN, GRIEVANCE                                     APPELLEE
INVESTIGATOR 
#212, D. FORD, AND V. BARROW
 
  
------------
 
FROM 
THE 89TH DISTRICT COURT OF WICHITA COUNTY
 
------------
 
MEMORANDUM OPINION1 AND JUDGMENT
 
------------
        On 
April 19, 2005 and May 6, 2005, we notified appellant, in accordance with rule 
of appellate procedure 42.3(c), that we would dismiss this appeal unless the 
$125 filing fee was paid. See Tex. 
R. App. P. 42.3(c). Appellant has not paid the $125 filing fee. See
Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue. See Tex. R. App. P. 42.1(d).
     
 
                                                                  PER 
CURIAM
  
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
June 2, 2005


NOTES
1. 
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).